DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 05/17/2021 has been entered. Claim(s) 1, 4, 6-7, 11-17 is/are pending in the application. 

Claim Interpretation
Regarding Claim 1, applicant claims the dispersing agent has at least one low polar chain and at least one polar chain, these are considered distinct chains as the low polar chain is interpreted to include low to nonpolar chain constituents. The only example in the specification that explicitly shows a dispersing agent with low polar and polar chains is Example 2 with DISPERSBYK-2091 in Table 1, which is explained in the specification to have both types of chains [0044]. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 14 requires the dispersion solution of Claim 1 to contain a concentration of fine metal particles in a range of 0.298% to 10% by weight. When adding this limitation, applicant references [0022] of the specification as support for the upper limit, which states it is desired for the dispersion to contain fine metal particles in a range of not more than 10% by weight. However, upon further inspection of [0021-0022]: 
When the dispersion solution containing the fine metal particles of the present invention is directly prepared by the process for producing the dispersion solution containing the fine metal particles of the present invention, the solvent in5 which the fine metal particles are to be dispersed can be capable of forming two separate phases with the glycerin, as the solvent, there can be exemplified a ketone type solvent such as methyl isobutyl ketone or methyl ethyl ketone; a hydrocarbon type solvent such as hexane or heptane; cyclo ring type solvent such10 as cyclohexane or cyclohexanone; or aromatic solvents such as benzene, toluene and xylene. 
Further, the dispersion solution containing the fine metal particles of the invention may be a dispersion solution that is obtained by diluting, with a solvent other than the15 extraction solvent, the paste-like dispersion solution that is obtained by so concentrating the dispersion solution prepared by the above-mentioned production process that the concentration of the extraction solvent is not more than 5% by weight. In this case, the fine metal particles can be dispersed20 in a variety of kinds of solvents. As the solvent, there can be exemplified, in addition to the above-mentioned solvents, the ester type solvents such as butyl acetate; ether type solvents such as diethyl ether; glycol ether type solvents such as propylene glycol monomethyl ether25 acetate; alcohol type solvents having not less than three carbon atoms, such as isopropyl alcohol; as well as styrene, methyl methacrylate and various kinds of water such as distilled water, ion-exchanged water and pure water. 
The dispersion solution of the present invention does not permit the fine metal particles to be aggregated or precipitated even when the fine metal particles are contained at various concentrations in the above-mentioned various solvents; i.e., the fine metal particles remain homogeneously dispersed over35 extended periods of time. From the standpoint of balance 15between the antibacterial power and the dispersion property, however, it is desired that the fine metal particles are contained in an amount of not more than 10% by weight. (Bold added for emphasis)

Regarding [0021-0022] above, applicant broadly states that it is desired that the fine metal particles are contained in an amount of not more than 10% by weight, however this recitation alone does not make it clear if applicant is referring to (1) the concentration of metal particle in dispersion solution in general; (2) the concentration of metal particle before dilution; 
However, as for the lower limit, applicant relies on Example 10 of Table 2, which teaches a silver concentration of 0.298% weight. However, this lower limit example is not drawn to the concentration of the dispersion solution as prepared, but rather this example is the result of a starting concentration of the dispersion solution of example 2 of Table 1 which had a silver concentration of 0.345% and which the solution has been evaporated to a concentration of less than 10% by mass and then diluted by adding propylene glycol monomethyl ether so that the final concentration of silver is 0.298% (See [0034, 0038-0041]). As a result, there is no point in the specification where silver has a starting concentration of 0.298%, only a final concentration. 
Therefore, Claim 14 is considered indefinite as it is unclear if the dispersion solution is limited to a range of 0.298-10% weight of fine metal particles in: (1) as a starting solution before dilution; or (2) only the concentration of metal particles after dilution or the final concentration.
Additionally, Claim 14 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  Under the interpretation that the dispersion solution contains a final concentration of fine metal particles in the range of 0.298% to 10% after dilution, the omitted elements are: the step of dilution to a final 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Under the interpretation that Claim 14, and the claimed range of 0.298% to 10% weight fine metal particles is limited to the concentration in the initial dispersing solution composition, 
Under the interpretation that Claim 14, and the claimed range of 0.298% to 10% weight fine metal particles is limited to the concentration in the initial dispersing solution composition, Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a dispersion solution with an initial fine metal concentration of 0.061- 0.345% and a dispersing agent with an acid value of 15-20 mgKOH/g or both an acid value of 0-20 mgKOH/g and an amine value larger than 0 mgKOH/g and less than 20 mgKOH/g (such as DISPERBYK 2091 and DISPERBYK 2013), does not reasonably provide enablement for a dispersing solution with an initial fine metal concentration of 0.298-10% .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
(A) The breadth of the claims;
The claims are drawn to a dispersion solution containing fine metal particles, mixed with a dispersing agent, where a fatty acid and glyceride are coordinated on the surfaces of metal particles. 
(B) The nature of the invention;

(C) The state of the prior art;
Fine metal particles of zinc, silver, and copper are well known in the art to provide antibacterial properties to materials. However, the challenge in the art is in providing a solution/film that can contain the metal particles without the particles agglomerating or failing to have good dispersity. Silver stearate and glyceride solutions are well known for creating fine silver dispersions, and commercially available DISPERBYK is a well-known dispersing agent brand that has been frequently used with silver stearate/glycerin dispersion solutions. 
(D) The level of one of ordinary skill;
One of ordinary skill in the art would have an advanced degree in chemical engineering or materials science. 
(E) The level of predictability in the art;
The level of predictability in the art is low, as small changed in formulations can lead to large changes in properties. For example, small changes in dispersing agents can lead to the metal particles to agglomerate or be precipitated out. 
(F) The amount of direction provided by the inventor;
The inventor has provided inventive examples, and discloses a method which is applied to each inventive and comparative example, and a secondary method of extraction and dilution which is applied to certain examples.
(G) The existence of working examples; and
Each inventive and comparative example uses 5.56 g of silver stearate, 0.56 g of saccharine in 1000 g of glycerin; 1 kg of methyl isobutyl ketone solvent and dispersing agents were added to the glycerin solution to form dispersion containing the fine silver particles with an initial silver concentration shown in Table 1. The only working example of a dispersing solution with an initial fine metal concentration above 0.298% is example 2 of Table 1 which has a silver concentration of 0.345%. 
Performing the exact method with different dispersing agents such as in Comparative Examples 2-10 of Table 1, led to a failure for the fine particles to disperse. 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
See MPEP 2164.08). 

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a dispersion solution diluted to have a final  fine metal concentration of 0.298-1.23% and a dispersing agent with an acid value of 15-20 mgKOH/g or both an acid value of 0-20 mgKOH/g and an amine value larger than 0 mgKOH/g and less than 20 mgKOH/g (such as DISPERBYK 2091 and DISPERBYK 2013), does not reasonably provide enablement for a dispersing solution with an initial fine metal concentration of 0.298-10% .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
(A) The breadth of the claims;
The claims are drawn to a process of forming a dispersion solution containing fine metal particles, mixed with a dispersing agent, where a fatty acid and glyceride are coordinated on the surfaces of metal particles. 
(B) The nature of the invention;

(C) The state of the prior art;
Fine metal particles of zinc, silver, and copper are well known in the art to provide antibacterial properties to materials. However, the challenge in the art is in providing a solution/film that can contain the metal particles without the particles agglomerating or failing to have good dispersity. Silver stearate and glyceride solutions are well known for creating fine silver dispersions, and commercially available DISPERBYK is a well-known dispersing agent brand that has been frequently used with silver stearate/glycerin dispersion solutions. Extraction and dilution are also known in the art. 
(D) The level of one of ordinary skill;
One of ordinary skill in the art would have an advanced degree in chemical engineering or materials science. 
(E) The level of predictability in the art;
The level of predictability in the art is low, as small changed in formulations can lead to large changes in properties. For example, small changes in dispersing agents can lead to the metal particles to agglomerate or be precipitated out. 
(F) The amount of direction provided by the inventor;
The inventor has provided inventive examples, and discloses a method which is applied to each inventive and comparative example, and a secondary method of extraction and dilution which is applied to certain examples.
(G) The existence of working examples; and
Each inventive and comparative example uses 5.56 g of silver stearate, 0.56 g of saccharine in 1000 g of glycerin; 1 kg of methyl isobutyl ketone solvent and dispersing agents were added to the glycerin solution to form dispersion containing the fine silver particles with an initial silver concentration shown in Table 1. The dispersion solutions are then evaporated, followed by dilution in different solvents. The working examples of dispersing solution with an final metal concentration above 0.298% are examples 5-12 of Table 2 which has a silver concentration of 0.298-1.23%. 
Performing the exact method with different dispersing agents such as in Comparative Examples 2-10 of Table 1, led to a failure for the fine particles to disperse. 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
There is considerable undue experimentation for the claimed invention for an initial silver concentration of 0.298-10% weight. Applicant while having shown evidence through working examples with the use of DISPERBYK-2091 with an initial silver concentration of 0.345% is achievable using 5.56 g of silver stearate, 0.56 g of saccharine in 1000 g of glycerin; and 1 kg of methyl isobutyl ketone solvent with said dispersing agent; followed by evaporation and dilution in different solvents applicant has not reasonably shown every concentration of metal particles of 0.298-10% is enabled. The fine silver/metal concentration is the desired result of experimentation, not a parameter that can be easily adjust during experimentation. Simply stating in [0022] that it is desired to control the concentration of metal particles to 10% or less, does not justify or support a claim that would dominate every composition that falls inside of that range. Given that applicant discloses that even with the same exact procedure, slight variations in amine/acid values of the dispersing agent can cause the metal particles to precipitate and fail to form, showing the susceptibility of the product to small changes in formulations or changes. In conclusion, there is a lack of reasonable correlation between the narrow disclosure and the specification and the broad scope of protection sought in the claims, therefore a rejection under 112(a) for lack of enablement is appropriate (See MPEP 2164.08). 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1, 4, and 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shingai et al. (US20170120394A1) in view of Fischer et al. (US20110313089A1), and further in view of Iseda et al. (JP2009227736A). 
Regarding Claim 1, Shingai teaches a method of producing fine silver particles (abstract) for use in silver-based ink, conductive paste, [0097] for coating purposes [0098]; where the silver particles are uniformly dispersed in solvent (abstract) comprising the step of adding a dispersing agent of the type DISPERBYK with an acid value between 5 and 200 [0024] including DISPERBYK 190 [0061]. 
Regarding the limitation of the fine metal particles having a fatty acid and glyceride coordinated on them, Shingai does not teach this limitation. However, Iseda teaches an ink composition comprising metal particles such as silver where the metal nanoparticles are protected with colloid in a dispersion including a dispersing agent (abstract) where the solvent includes glycerin to serve as a polar solvent [0062], and the protective colloid can include fatty acid esters [0059] for the purpose of improving stability and long-term storage [0012]. Therefore, it would have been obvious to modify the metal particles of Shingai with a fatty acid and glyceride complex for the purpose of improving the stability of the dispersion of Shingai. 

Regarding Claims 4 and 6, Shingai teaches methyl isopropyl ketone as a solvent (Page 7, [0011]) which applicant admits is capable of forming two separate phases with glycerin (Page 22, Line 15). 
Regarding Claim 14, since the dispersed fine metal particles are made by substantially identical methods between the prior art and the claimed invention, one of ordinary skill in the art would expect the fine metals particles to be See MPEP 2112.01(I)). 
Regarding Claim 15, Iseda teaches the ratio of polymer dispersant to metal nanoparticles is 0.01-30 parts per 100 parts of metal nanoparticles [0056], overlapping with the claimed range of 0.1-5 parts per 100 parts of metal fatty acid salt. In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 

Claims 1, 4, 6-7, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka et al. (JP2015086435A) in view of Fischer, and further in view of Shingai
Regarding Claims 1, 4, 6-7, and 12-13 Kosaka teaches method for producing a transparent dispersion coating solution comprising the steps of mixing fine silver stearate (a fatty acid metal salt) to glycerin followed by heating and mixing (Page 5, 2-2) ; and then adding methyl isobutyl ketone; followed by extraction of the solvent layer (Page 6, Example 1). 
Regarding the limitation of the dispersion agent having either (1) an acid value in the range of 15-20 mgKOH/g or (2) an acid value in the range of 0-20 mgKOH/g and an amine value larger than 0 and less than 20mgKOH/g and a dispersion agent having at least one low polar chain and at least one polar chain; Kosaka does not teach a dispersing agent was added to the solvent. However, Fischer teaches dispersion medium comprising a Component B [0027] which 
Kosaka teaches that after phase separation the high boiling point solvent is removed (Page 5. 2-3) and that the removal is achieved by distillation (Page 10, 1-2) meeting the limitation of having less than 5% by weight solvent.; but is silent regarding the step of diluting the concentrated dispersion solution with a solvent of any type of water, hydrocarbons, ether, ester or glycol ether. However, Shingai teaches that after separation of the particles, the particles are added to 2-pentanol solvent [0127] or 2-methoxyethyl acetate (an ether solvent) [0058]. Therefore, it would be obvious to one of ordinary skill in the art to recover the dispersed particle complexes with the claimed dilution solvent for the purpose of recovering the product after separation.  
Regarding Claim 11,
Regarding Claim 14, since the dispersed fine metal particles are made by substantially identical methods between the prior art and the claimed invention, one of ordinary skill in the art would expect the fine metals particles to be dispersed in the dispersion solution in a concentration similar to the claimed invention under the expectations that products made by similar methods have similar properties. (See MPEP 2112.01(I)). 
Regarding Claim 15, Kosaka teaches 3.85 g of silver stearate [0030], and Fischer teaches dispersant is conventionally added in an amount of 0.5-100% by weight of the solid to be dispersed [0044] (in this case, silver stearate). Therefore, it would have been obvious to one of ordinary skill in the art to have a mass ratio of dispersant to fatty acid metal salt in the claimed range of 0.1-5 parts per 100 parts of fatty acid salt for the purpose of adequately dispersing the silver stearate particles in glycerin solution. 
Regarding Claim 16, since the dispersed fine metal particles are made by substantially identical methods between the prior art and the claimed invention, one of ordinary skill in the art would expect the fine metals particles formed by similar metal fatty acid salts dispersed in the dispersion solution to have a similar mean primary and secondary particle size to that of the claimed invention under the expectations that products made by similar methods have similar properties. (See MPEP 2112.01(I)). 
Regarding Claim 17, since the dispersed fine metal particles are made by substantially identical methods between the prior art and the claimed invention, See MPEP 2112.01(I)). 

Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive. 
Applicant argues that since Fischer is silent regarding the fine metal particles of Ag, Cu, or Zn, and fails to disclose a particular dispersing agent that enables the fine metal particles having a fatty acid and a glyceride coordinated on the surfaces of various solvents; it would have been very difficult to arrive at the invention of claim 1 based on Shingai and Fischer. This is not convincing. As Fischer teaches the use of DISPERBYK 190 and 2091 explicitly as preferable dispersants [0036], and while Fischer does not explicitly teach the particles to be dispersed are Cu, Ag, or Au, Fischer broadly teaches the powder or particles can be metallic or metal oxides [0048]. Therefore, one of ordinary skill in the art would still look to Fischer as Fischer teaches a series of dispersants that one of ordinary skill in the art would consider relevant and applicable to that of Shingai. 
Regarding Kosaka, applicant argues the Kosaka references only discloses particle dispersion in a MIBK solvent, and alleges it is impossible to increase the concentration of the fine metal particles as demonstrated by comparative example 1. Further, the fine metal particles cannot be dispersed in a MIBK solvent using a dispersing agent other than that defined .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736